DETAILED ACTION
This office action is in response to an amendment filed September 21, 2021 for application 16/773,054.
Claims 1 and 12 have been amended.  No new claims have been added.  No claims have been cancelled.  Thus, claims 1-20 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 02/07/2019/.   Examiner notes the priority documents to JP2019-020850 have been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyam (Jandhyam et al., US 2014/0101339 A1) and further in view of Barnaby (Barnaby, et al., US 6,006,303).

Regarding claim 1, Jandhyam teaches A control apparatus that controls access from a plurality of masters to a memory,) 
the apparatus comprising: an acquisition unit configured to acquire a plurality of access requests from the plurality of masters; (Jandhyam [0023]-[0024] where the efficiency unit 106 receives and processes a plurality of read, write or interrupt (access) requests for a plurality of masters.)
a selection unit configured to select a scheme to be used from a plurality of different schemes (Jandhyam [0037] discloses that some request may be associated with an ‘urgent’ bit that, if asserted, overrides the scheduling process by increasing the priority of the urgent requests.  Thus, there are a minimum of two schemes: a first scheme with the urgent bit set and a second scheme without the urgent bit set.)
for determining an access sequence in accordance with a state of a master (Jandhyam [0008]  discloses ‘The order in which these transactions are executed is determined, first, based on the master requesting the transaction and, second and optionally, based on the direction of the transaction.  See also Jandhyam [0015] that discloses once a master is selected all of its transactions for a given direction (read or write) are scheduled, followed by all of its transactions for the alternate direction are scheduled.  Thus the in accordance with a state of a master (i.e. have all of its transactions of a given type been scheduled?’). )
and overhead generated when each of the access requests is executed (Jandhyam [0003] discloses that switching from read to write transactions may carry and access-time penalty of seven clock cycles, and the reverse change in direction may carry a penalty of nine 
and an execution unit configured to execute a plurality of acquired access requests in a sequence according to a selected scheme.  (Jandhyam [0009] discloses scheduling data-transfer transactions according to a selected scheme such as handling all transactions of a given direction (read or write) together.   )
However, Jandhyam does not explicitly discloses an access sequence in accordance with a state of a master concerning satisfaction of a performance requirement.
Barnaby, of a similar field of endeavor, further discloses concerning satisfaction of a performance requirement; (Barnaby, column 13, lines 53-67 that discloses devices (masters) are classified in performance categories where a point-of-failure type device fails if a given latency tolerance (a performance requirement) is not met.)
Jandhyam and Barnaby are in a similar field of endeavor as both relate to scheduling memory requests delivered via a common bus.   Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filed data of the claimed invention to prioritize 
The reasons for obviousness regarding combining Barnaby into Jandhyam for claims 2-11 are the same as those presented for claim 1.

Regarding claim 2, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 1 above. 
Barnaby further teaches further comprising an urgency degree derivation unit configured to derive an urgency degree concerning satisfaction of a performance requirement of each of the masters, (Barnaby, column 12, lines 30-31 that discloses latency and throughput values are used to determine the I/O priority which drives scheduling of the request.) wherein the selection unit selects a scheme in accordance with a derived urgency degree.  (Barnaby, Figs. 2 & 3, and supporting column 16, lines 30-63, that discloses two registers that establish the boundary of when an application moves from priority region 0 to priority region 1, and when an application moves from priority region 1 to priority region 2, where Fig. 3 shows that priority region 2 is the most urgent, as it allows the client to pre-empt another active task and it will not allow pre-emption of its own active task.   The priority is determined based on the 

Regarding claim 3, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 2 above. Jandhyam further teaches an overhead derivation unit configured to derive an overhead generated when each of access requests is executed, (Jandhyam [0003] takes into account an access-time penalty of seven clock cycles is requires to when switch from read to write transactions for memory and an access time of nine clock cycles when switching from write to read access for memory. Jandhyam [0008] disclose the order of transaction is determined, first, based on the master requesting the transaction, and second based on the direction of the transaction.   Jandhyam, Fig. 3 and supports paras [0027]-[0028] that discloses the scheduler of Jandhyam is a state machine that prioritizes access requests of the current state (read or write) before access requests of another stated (write or read).   Thus Jandhyam derives the overhead of the request based on whether it is required to switch from/to read/write once a master device is selected for scheduling.)
further comprising wherein the plurality of different schemes include a first scheme for determining an access sequence in accordance with urgency degrees (Jandhyam [0008] the order of transactions is deterred first based on the master requesting the transaction. Jandhyam [0037] discloses that some systems may have urgent requests that should take priority over non-urgent requests.)
and a second scheme for determining an access sequence in accordance with an overhead, (Jandhyam [0008] and [0028] discloses that there may be a second scheme for non-urgent requests where all of the transactions of a master of a given type are schedule (read or write) first before the transactions of the alternate type (write or read) are scheduled for the master.) 
and the selection unit selects the first scheme if a derived urgency degree satisfies a predetermined criterion and selects another scheme including the second scheme if the first scheme is not selected (Jandhyam [0037] discloses urgent requests are given priority if the predetermined criterion of the urgent bit is set, and then falls back to selecting a master to schedule and then prioritizing either reads or writes to the master, once the urgent requests are scheduled as appropriate).  

Regarding claim 4, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 2 above. 
Barnaby further teaches wherein the urgency degree derivation unit derives an urgency degree based on a state of progress of data processing in a predetermined period with respect to each master (Barnaby, Figs. 2 & 3, and supporting paras column 16, lines 30-63, where a state of progress of data processing is measured based on the latency time that a master waits to obtain access to the bus.  Barnaby discloses two registers that establish the boundary of when an application moves from priority region 0 to priority region 1, and when an application moves from priority region 1 to priority region 2, where Fig. 3 shows that priority region 2 is the most urgent, as it allows the client to pre-empt another active task and it will not 

Regarding claim 5, The combination of Jandhyam and Barnaby teaches all of the limitations of claim 2 above.  
Barnaby further discloses wherein the urgency degree derivation unit derives, for each master, an urgency degree based on an allowable remaining time for satisfaction of a performance requirement of the master.  (Barnaby, column 20, line 46 discloses the priority (an example of urgency degree) is determined based on the remaining bandwidth available versus the bandwidth requirements of the client.   Since bandwidth is data per second, bandwidth is directly proportional to allowable remaining time, the higher the bandwidth requirements, the higher the time required to perform the operation.)

Regarding claim 6, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 3 above.  
wherein the overhead derived by the overhead derivation unit is an overhead generated when pages in the memory are switched.  (Jandhyam [0032] that discloses that the scheduling is done per information received from the protocol controller such as an indication of which portions of the SDRAM are still open from a previous access. Jandhyam [0035] 


Regarding claim 7, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 3 above.    Jandhyam further teaches wherein the overhead derived by the overhead derivation unit is an overhead generated when a direction of access to the memory changes between write and read.  (Jandhyam [0003] takes into account an access-time penalty of seven clock cycles is requires to when switch from read to write transactions for memory and an access time of nine clock cycles when switching from write to read access for memory. Jandhyam [0008] disclose the order of transaction is determined, first, based on the master requesting the transaction, and second based on the direction of the transaction.   Jandhyam, Fig. 3 and supports paras [0027]-[0028] that discloses the scheduler of Jandhyam is a state machine that prioritizes access requests of the current state (read or write) before access requests of another stated (write or read).   Thus Jandhyam derives the overhead of the request based on whether it is required to switch from/to read/write once a master device is selected for scheduling.)

Regarding claim 10, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 4 above.   
wherein the urgency degree derivation unit updates an elapsed time every time N cycles (N >= 1) elapse, (Barnaby, ‘The hardware supports rates of change of priority based on an integer divide of the bus clock between divide by 1 to 32.’ See also Fig. 3 that discloses a slope of the change in priority versus the change in latency time (dP / dLT2) that is a function of the bus clock/4, where 4 is between 1 and 32.   Thus, Barnaby supports a rate of change priority per bus clock/1; the priority (an example of urgency) is evaluated every bus clock period.   See also Barnaby, FIG. 4, ‘entry 4e-6 ; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of urgency/priority as shown in Barnaby Fig. 5.)
and derives an urgency degree from a ratio between the amount of processed data and the elapsed time.  (Examiner notes that throughput is an expression of operations per unit time, which is an example of a ratio between the amount of processed data and the elapsed time.  Barnaby, column 12, lines 25-33 discloses that the priority (which is an example of urgency) is expressed as a function of throughput.)
updates an amount of processed data when data transfer is completed upon execution of an access request, (Examiner notes that throughput is an expression of operations per unit time, which is an example of a ratio between the amount of processed data and the elapsed time.    More specifically, throughput is an expression of operations completed per time, thus When Barnaby, column 12, lines 25-33 discloses priority as a function of throughput, it is measuring the time upon completion, which occurs when the data transfer is completed upon execution of an access request.)

Regarding claim 11, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 6 above.   Barnaby further teaches wherein the urgency degree derivation unit updates an allowable remaining time every time N cycles (N >=1) elapse, (Barnaby, ‘The hardware supports rates of change of priority based on an integer divide of the bus clock between divide by 1 to 32.’ See also Fig. 3 that discloses a slope of the change in priority versus the change in latency time (dP / dLT2) that is a function of the bus clock/4, where 4 is between 1 and 32.   Thus, Barnaby supports a rate of change priority per bus clock/1; the priority (an example of urgency) is evaluated every bus clock period.   See also Barnaby, FIG. 4, ‘entry 4e-6 ; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of urgency/priority as shown in Barnaby Fig. 5.)
and an urgency degree is derived from the updated remaining time.  (See also Barnaby, FIG. 4, ‘entry 4e-6; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of priority (an example of urgency) where the unexpired latency requirements represents the remaining time before the device fails which is an example of updated remaining time.)

Regarding claim 12, Jandhyam teaches A control method of controlling access from a plurality of masters to a memory, (Jandhyam [0006] discloses systems and methods for scheduling read and write transactions and/or transactions from multiple masters.)
The remainder of claim 12 recites limitations described in claim 1 above and thus are rejected based on the teachings and rationale as described in claim 1 above. 

Regarding claim 13, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 12 above.
The remainder of claim 13 recites limitations described in claim 2 above and thus are rejected based on the teachings and rationale as described in claim 2 above. 

Regarding claim 14, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 12 above.
The remainder of claim 14 recites limitations described in claim 3 above and thus are rejected based on the teachings and rationale as described in claim 3 above. 

Regarding claim 15, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 13 above.


Regarding claim 16, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 13 above.
The remainder of claim 16 recites limitations described in claim 5 above and thus are rejected based on the teachings and rationale as described in claim 5 above. 

Regarding claim 17, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 14 above.
The remainder of claim 17 recites limitations described in claim 6 above and thus are rejected based on the teachings and rationale as described in claim 6 above. 
Regarding claim 18, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 14 above.
The remainder of claim 18 recites limitations described in claim 7 above and thus are rejected based on the teachings and rationale as described in claim 7 above. 


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyam in view of Barnaby as detailed in claims 3 and 14 above and further in view of Craft (Craft et al., US 5,438,666)

Regarding claim 8, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 3 above.    
The combination of Jandhyam and Barnaby does not explicitly teach a single embodiment that discloses wherein the overhead derived by the overhead derivation unit is an overhead generated when the memory is refreshed.
However, the combination of Jandhyam and Barnaby does disclose Craft US 5,438,666.   Craft, of a similar field of endeavor further teaches wherein the overhead derived by the overhead derivation unit is an overhead generated when the memory is refreshed.  (Barnaby summarizes Craft in Barnaby, column 2, lines 15-65, as an arbitration system that monitors the bus master and grants access to a bus master to perform memory refresh as a high priority, and provides a watchdog timer to measure the time allowed to the bus master to perform activities, including the refresh and revokes the signal granting the master control of the bus when the watchdog timer expires.  Thus, the solution of Jandhyam in view of Barnaby and Craft would treat the high priority refresh request as an urgent request that is controlled by a watchdog timer as summarized by Barnaby.  The watchdog timer is an example of a measured overhead generated when the memory is refreshed and is used to control granting access to the bus.)


Regarding claim 19, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 14 above.
The remainder of claim 19 recites limitations described in claim 8 above and thus are rejected based on the teachings and rationale as described in claim 8 above. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyam  in view of Barnaby as detailed in claims 4 and 15 above and further in view of Shazly (Shazly, et al., US 2018/0064936 A1).

Regarding claim 9, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 4 above.   
Barnaby further teaches wherein the urgency degree derivation unit updates an elapsed time every time N cycles (N >= 1) elapse, (Barnaby, ‘The hardware supports rates of change of priority based on an integer divide of the bus clock between divide by 1 to 32.’ See also Fig. 3 that discloses a slope of the change in priority versus the change in latency time (dP / dLT2) that is a function of the bus clock/4, where 4 is between 1 and 32.   Thus, Barnaby supports a rate of change priority per bus clock/1; the priority (an example of urgency) is evaluated every bus clock period. See also Barnaby, FIG. 4, ‘entry 4e-6 ; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of urgency/priority as shown in Barnaby Fig. 5.)
and derives an urgency degree from a ratio between the amount of processed data and the elapsed time.  (Examiner notes that throughput is an expression of operations per unit time, which is an example of a ratio between the amount of processed data and the elapsed time.  Barnaby, column 12, lines 25-33 discloses that the priority (which is an example of urgency) is expressed as a function of throughput.)
However, the combination of Jandhyam and Barnaby does not explicitly disclose updates an amount of processed data when an access request is selected as an execution target.

 updates an amount of processed data when an access request is selected as an execution target, (Shazly, Fig. 6, element 632 ‘Update processing history’ which is performed immediately after element 630 ‘initiate workload processing’ and supporting paras [0047]-[0049] that discloses tracking workload throughput based on the availability of a plurality of available computing resources such as CPUs, memory capacity, etc. needed to process the workload to ensure resources of the computing platform are not over-utilized.  Note especially [0049] where the statistics associated with the processing workload such as throughput information is immediately updated. )
Jandhyam, Barnaby, and Shazly are all in a similar field of endeavor of scheduling limited computer resources such as memory. Thus, it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to incorporate the throughput optimizations of Shazly into the solution of Jandhyam and Barnaby.  One would be motivated to do so in order to (Shazly [0050]) enable workload throughput optimization using a knowledge base to evaluate throughput information obtained from previous, similar workload processing to efficiently schedule and manage workload processing across one or more computing platforms.

Regarding claim 20, the combination of Jandhyam and Barnaby teaches all of the limitations of claim 15 above.
The remainder of claim 20 recites limitations described in claim 9 above and thus are rejected based on the teachings and rationale as described in claim 9 above. 



Response to Remarks
Examiner thanks applicant for their remarks of September 21, 2021.   They have been fully considered however they are not persuasive in light of the rejections provided above and remarks detailed below.  The newly amended limitations are addressed by additional citations to the existing cited art.
Applicant argues on page 6 of their remarks that none of the cited references, either alone or in combination, teach the patentable features.
a selection unit configured to select a scheme to be used from a plurality of different schedules for determining an access sequence in accordance with a state of a master concerning satisfaction of a performance requirement and overhead generated when each of the access requests is executed; and
an execution unit configured to execute a plurality of acquired access requests in a sequence according to a selected scheme. 
Examiner respectfully disagrees.   Examiner notes the instant application does not contain an explicit definition for a scheme or schedule.  A scheme may be a single schedule.  A scheme may simply be a plan, such as a plan to send read requests, or a plan to send write requests.   Thus when Jandhyam plans to send read requests, and then plans to turn the direction around and send write request it is selecting a single plan or scheme from two plans 

Applicant further argues on page 7 that Jandhyam does not teach or suggest a control apparatus as described above and further argues on page 8 that Barnaby does not teach or suggest a control apparatus as described above.
Examiner respectfully disagrees with applicants’ conclusion that since neither Jandhyam nor Barnaby individually discloses all of the claim limitations claim 1 is patentable over the cited references.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that the rejection of claim 1 is a 103 rejection is based on the combination of Jandhyam in view of Barnaby and not either of the references individually as a 102 rejection.

Applicants’ arguments with respect to independent claims 2-11, and 13-20 all rely upon perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138